Citation Nr: 1302477	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-32 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:  Karlo Serafin Gatuslao 


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to November 1971.  He died in April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

There was no valid marriage between the appellant and the Veteran.  


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(c), 1102, 1121, 1141, 1304, 1310, 1541, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.204, 3.205 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements are applicable in this case as there is disagreement as to one or more material facts; for example, whether the appellant knew of a legal impediment to marriage when she attempted to enter into marriage with the Veteran.  

The appellant indicated in her VA Form 21-534, Application for Dependency and Indemnity, Death Pension and Accrued Benefits by a Surviving Spouse, that she was not claiming service connection for the cause of the Veteran's death.  Hence, the notice requirements specified in Hupp v. Nicholson, 21 Vet. App. 342 (2007) do not apply to this case.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in May 2011.  Although that letter was sent after the initial unfavorable decision by the RO, the RO readjudicated the claim in an October 2011 supplemental statement of the case, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  In general this duty includes assisting a claimant in procuring existing evidence and obtaining additional medical evidence where indicated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the threshold element of the appellant's claim is not met; she is not a proper claimant for the benefit she seeks.  She has submitted evidence with regard to that element.  In a June 2011 statement, she indicated that she had no additional evidence to submit and requested that VA decide her claim.  The Board therefore concludes that VA has no further duty to assist the appellant.  

It is noted that the appellant is represented in this case pursuant to 38 C.F.R. § 14.630, which allows for representation by any person on a one time basis.  She completed the necessary requirements with the filing of a VA Form 21-22a in March 2009 and the filing of a writing dated in May 2009, signed by her and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630(a) (2012).  

II.  Merits

The appellant contends that she is the surviving spouse of the Veteran and seeks VA death benefits.  She argues that although she was married to "S.Y." prior to an attempted February 2005 marriage to the Veteran, her former marriage was deemed void ab initio by court judgment entered in June 2008 and therefore the February 2005 marriage is valid.  She also argues that even if the February 2005 marriage is found to be invalid by legal impediment, VA should nevertheless deem it valid because she did not know of any impediment to the marriage when she entered into it.  The Board finds that the February 2005 marriage was null and void at the time that the appellant entered into the marriage and hence did not exist at the time of the June 2008 entry of judgment.  The Board also finds that the appellant knew of a legal impediment to the February 2005 marriage when she entered into it.  As there is no basis alleged for finding that she is the surviving spouse of the Veteran, the Board denies her appeal.  


Of record is an April 2007 report of telephone contact between a VA employee and a person identified as the Veteran's daughter, indicating that the Veteran died in April 2007.  The Board takes notice that this is consistent with data held by the Social Security Administration.  

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include Disability and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2002 & Supp 2012); 38 C.F.R. §3.50(a) (2012).  

Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2012).  

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of a marriage, provided that the statement contains the date and place of the event and the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2012).  However, VA shall require the types of evidence indicated in §§ 3.205 through 3.211 where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 C.F.R. § 3.204(a)(2) (2012).

There are various methods to establish a valid marriage for VA benefit purposes, one of which is the original certificate of marriage, if VA is satisfied that it is genuine and free of alteration.  See 38 C.F.R. § 3.205 (2012).  

Except as provided in 38 C.F.R. § 3.52, "surviving spouse"" means a person of the opposite sex whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2012). 

Submitted by the appellant is a Republic of the Philippines Office of the Civil Registrar General Certificate of Marriage that indicates that the Veteran and the appellant were married at a Municipal Trial Court in Bacolod City on February 4, 2005.  Also submitted by the appellant is a June 2008 Entry of Final Judgment of the Republic of the Philippines Regional Trial Court, 6th Judicial Region, Branch 56, Himamaylan City, Negros Occidental (Regional Trial Court).  This documents that, final and executory in June 2008, the May 1991 marriage of the appellant and "S.Y." was declared null and void ab initio pursuant to Article 36 of The Family Code of the Philippines in an April 2008 decision of the Regional Trial Court.  

The April 2008 decision is also of record.  In that decision, the Regional Trial Court found that the appellant was abandoned by S.Y. ten months after their May 1991 marriage.  It also found that "sometime in 2002" prior to filing the present petition of abandonment, the appellant had filed Summary Proceedings for the Declaration of Presumptive Death of S.Y., docketed as Spec. Proc. No. 429, but then discovered that he was still alive and living with another woman, a fact the Regional Trial Court noted was confirmed by its Social Welfare Officer.  

The applicable marriage law of the Republic of the Philippines is The Family Code of the Philippines, enacted pursuant to Executive Order No. 209, of July 6, 1987.  Unless indicated otherwise, all references to an Article or Articles in the instant decision are to Articles of The Family Code of the Philippines.  Article 257 states that the Family Code of the Philippines shall take effect one year after the completion of its publication in a newspaper of general circulation.  The Family Code of the Philippines (1992).  

Article 2 provides as follows:  No marriage shall be valid, unless these essential requisites are present:  (1) Legal capacity of the contracting parties who must be a male and a female; and (2) Consent freely given in the presence of the solemnizing officer.  The Family Code of the Philippines (1992).  

Article 3 provides that the formal requisites of marriage are as follows:  

1) Authority of the solemnizing officer;

(2) A valid marriage license except in the cases provided for in Chapter 2 of this Title; and

(3) A marriage ceremony which takes place with the appearance of the contracting parties before the solemnizing officer and their personal declaration that they take each other as husband and wife in the presence of not less than two witnesses of legal age.  

The Family Code of the Philippines (1992).  

Under Article 4, the absence of any of the essential or formal requisites shall render the marriage void ab initio, except as stated in Article 35.  The Family Code of the Philippines (1992).  Article 35 provides that certain marriages will be void from the beginning, including, those bigamous or polygamous marriages not failing under Article 41.  The Family Code of the Philippines (1992).  

Article 41 provides as follows:  

A marriage contracted by any person during subsistence of a previous marriage shall be null and void, unless before the celebration of the subsequent marriage, the prior spouse had been absent for four consecutive years and the spouse present has a well-founded belief that the absent spouse was already dead.  In case of disappearance where there is danger of death under the circumstances set forth in the provisions of Article 391 of the Civil Code, an absence of only two years shall be sufficient.

For the purpose of contracting the subsequent marriage under the preceding paragraph the spouse present must institute a summary proceeding as provided in this Code for the declaration of presumptive death of the absentee, without prejudice to the effect of reappearance of the absent spouse.  

The Family Code of the Philippines (1992).  

Article 40 provides that the absolute nullity of a previous marriage may be invoked for purposes of remarriage on the basis solely of a final judgment declaring such previous marriage void.  The Family Code of the Philippines (1992).  

Here, the record does not show, and the appellant does not contend, that at the time of the attempted February 2005 marriage there existed a final judgment declaring void the May 1991 marriage between the appellant and S.Y.  Therefore, even if the conditions listed in Article 41 were met, which the Board finds to the contrary, the fact that there was no final judgment declaring the May 1991 marriage void prior to the February 2005 marriage means that the February 2005 marriage was null and void at the time that it took place because the appellant was then married to S.Y.  Because the February 2005 marriage was null and void when it took place, there was no February 2005 marriage in existence at the time of the June 2008 entry of judgment finding the May 1991 marriage null and void.  The February 2005 marriage was never valid.  

Furthermore, not all of the conditions listed in Article 41 were met at the time of the February 2005 marriage.  The appellant did not have a well founded belief that S.Y. was dead.  The Board discusses this finding of fact while addressing the appellant's contention that she did not know of any legal impediment to marriage in February 2005.  

In cases where a marriage is invalid due to legal impediment, if evidence satisfactory to VA establishes that a claimant entered into such marriage with the veteran without knowledge of the impediment, and certain other conditions are met, the marriage will nevertheless be deemed valid.  38 U.S.C.A. § 3.103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.52 (2012).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of "what the appellant's state of mind was at the time that the invalid marriage was contracted.""  Lamour v. Peake, 544 F.3d 1317, 1323 (Fed. Cir. 2008) (quoting Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)).  In the instant case, the preponderance of evidence shows that the appellant entered into the February 2005 marriage with knowledge that S.Y. was alive and therefore with knowledge of the legal impediment.  

Included in the claims file is a Petition in the Regional Trial Court to declare S.Y. presumptively dead, signed by the appellant, with a date in December 2005, and bearing the same Spec. Proc. No. referred to in the April 2008 Regional Trial Court decision as associated with the Summary Proceedings for the Presumptive Death of S.Y.  In that Petition she alleged that S.Y. had been absent for almost 14 years, that she had not known or heard of his whereabouts since October 1991, that she was interested in contracting a subsequent marriage, and that she had a well founded belief that S.Y. was dead.  

Of record is a March 2006 Social Case Study Report, prepared by the Social Welfare Officer of the Regional Trial Court and referred to in the April 2008 decision of that court.  In a section addressing the history of the relationship and marriage of the appellant and S.Y., the Social Welfare Officer noted that the appellant had alleged that S.Y. left their home in October 1991, went to Manila, took a job abroad, and that up to the present she had no news from him.  The Social Welfare Officer then stated the following:  

On March 16, 2006, the undersigned conducted a home visitation and collateral interview at Brgy. Cabano, formerly Jordan Guimaras now San Lorenzo, Guimaras.  As disclosed [ name omitted ] sister of [S.Y.] and [ name omitted ], a barangay official of Brygy. Cabano that [S.Y.] never left Jordan and never went to Manila.  As alleged by [S.Y.'s sister] that four years ago [the appellant] together with a certain [individual with first name that of the Veteran] went to Brgy. Cabano and informed them that they are planning to get married and [S.Y.] was amenable to their plans and whatever necessary documents needed he is willing to sign it.  

The April 2008 Regional Trial Court decision is not inconsistent with the Social Case Study Report as to the date that the appellant knew S.Y.'s whereabouts and that S.Y. was alive.  The April 2008 decision references the March 2006 report.  Although the April 2008 decision refers to a date "sometime in 2002" for the filing of the Summary Proceedings for Presumptive Death of S.Y. and the Petition for the Declaration of Presumptive Death of S.Y. is dated in December 2005, the 2002 date is consistent with the March 2006 Social Case Study Report determination that 4 years prior to that report the appellant knew that S.Y. was alive.  

In an August 2009 letter, the appellant argued that when she and the Veteran 

made a commitment to marry, we did so in good faith and believe in the dictates of our lawyer who assured us that our marriage was real.  And so I was under the notion that our marriage was legal inspite (sic) of the fact that the finality of judgement (sic) happened thereafter as the judge has solemnized our matrimony and thought the prior legal conclusion from Atty. ["D"] qualified our wedding on the grounds of abandonment by my previous husband and on the provision set forth under Article 390 of the new Civil Code of the Phil.  

She submitted a letter, dated in August 2005 and signed by Attorney D., stating that the appellant and the Veteran consulted him prior to their marriage.  He stated that he advised them to marry because the appellant had been abandoned by her former husband for more than 16 years and that the law requires only seven years and "Whereabout unknown."  He referred to Article 390 of the New Civil Code as authority to support his advice.  

Attorney D. refers to a law that, for the purposes of marriage, was repealed 17 years prior to his letter.  Article 254 of the Family Code of the Philippines provides that "Titles III, IV, V, VI, VII, IX, XI, and XV of Book 1 of Republic Act No. 386, otherwise known as the Civil Code of the Philippines, as amended, . . . and all laws, decrees, executive orders, proclamations, rules and regulations, or parts thereof, inconsistent herewith are hereby repealed."  The Family Code of the Philippines (1992).  Article 390 of the Civil Code of the Philippines is found at Title XIV of Republic Act No. 386, An Act to Ordain and Institute the Civil Code of the Philippines (August 1949), http://www.gov.ph/1949/06/18/republic-act-no-386/ (Civil Code of the Philippines).  Article 391 of the Civil Code of the Philippines provides that after an absence of 7 years, it being unknown whether or not the absentee still lives, such absentee shall be presumed dead for all purposes except for those of succession.  It provides other time spans for succession purposes.  Civil Code of the Philippines (August 1949), http://www.gov.ph/1949/06/18/republic-act-no-386/.  

Article 390 of The Civil Code of the Philippines appears to be inconsistent with Article 41 of the Family Code of the Philippines because Article 41 sets out different specific periods of time for a presumption of death.  Additionally, even if Article 391 of the Civil Code of the Philippines could be deemed not inconsistent with Article 41 of The Family Code of the Philippines, it is clear from the Social Survey Report that as of 2002 it was not unknown whether or not S.Y. still lived and indeed, the appellant knew that he was alive.  Article 392 of the Civil Code of the Philippines provides that if the absentee appears, or without appearing his existence is proved, he shall recover his property.  Civil Code of the Philippines (August 1949), http://www.gov.ph/1949/06/18/republic-act-no-386/.  It is thus clear that the presumption is rebuttable by the appearance of the absentee.  So even if it could be argued that this law applied, S.Y. appeared prior to the attempted February 2005 marriage, rebutting the presumption.  

The Board finds that the March 2006 Social Case Study Report is the most probative evidence of record, and outweighs all other evidence, as to the issue of whether the appellant knew at the time of the February 2005 marriage that S.Y. was alive and that there was a legal impediment to a subsequent marriage.  The Board can discern no reason for S.Y.'s sister or the barangay official to provide other than accurate and credible information to the Regional Trial Court's Social Welfare Officer.  The detailed nature of the interview with these individuals, including the reference to the Veteran by his first name, is also an indication to the Board that the report is accurate and credible.  

The appellant's statements that she did not know of a legal impediment to marriage at the time of the attempted February 2005 marriage are not consistent with the March 2006 Social Case Study Report.  Unlike the finding with regard to S.Y.'s sister and the barangay official, the Board can discern a reason that the appellant is not credible in her statements that she did not know that S.Y. was alive at the time of the February 2005 marriage and therefore did not know of a legal impediment to the marriage.  That is, she has an interest in obtaining financial benefits in the form of VA death benefits and her assertions in this regard further that interest.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (recognizing that "interest in the outcome of a proceeding may affect the credibility of testimony").  The Board therefore affords her statements in that regard much less probative weight that those of S.Y.'s sister and the barangay official referred to in the March 2006 Social Case Study Report.  

Turning back to Attorney D's August 2005 statement, that statement was necessarily based on the appellant's report as to S.Y.'s whereabouts and is no more probative than the appellant's underlying report.  Her argument that she relied on legal advice when she entered into the February 2005 marriage is without merit because that legal advice was based on her misrepresentation of the facts to the attorney; i.e., she reported that she did not know the whereabouts of S.Y. but the most probative evidence of record establishes that she did know the whereabouts of S.Y. and did know that he was alive.  As the evidence shows that she entered into the February 2005 marriage with knowledge that S.Y. was alive and therefore with knowledge of legal impediment to the marriage, 38 U.S.C.A. § 3.103(a) as implemented by 38 C.F.R. § 3.52 does not operate to render the marriage valid.  

Next, the Board addresses an August 2010 statement in which the appellant cited "Apiag v. Cantero, (1997)" to support a conclusion that there is no need for a judicial declaration of nullity of the May 1991 marriage for her February 2005 marriage to be valid.  She quoted from the case as follows:  "We held that since the second marriage took place and all the children thereunder were born before the promulgation of Weigel and the effectivity of the Family Code, there is no need for a judicial declaration of nullity of the first marriage pursuant to prevailing jurisdiction at that time."  On its face, this holding does not support the appellant's argument.  She was married to S.Y. in 1991 and attempted to marry the Veteran in 2005, both years after the Family Code of the Philippines became effective.  Review of the Republic of the Philippines Supreme Court, Third Division case of Apiag v. Cantero, (A.M. No. MTJ-95-1070. February 12, 1997), http://sc.judiciary.gov.ph/jurisprudence/1997/feb1997/am_mtj_95_1070.htm, reveals that the effective date of The Family Code of the Philippines was the controlling fact in that case.  Furthermore, that court stated that "per current jurisprudence, "a marriage though void still needs . . . a judicial declaration of such fact" before any party thereto "can marry again; otherwise, the second marriage will also be void."  This was expressly provided under Article 40 of the Family Code."  Her argument is without merit and contrary to the law of Republic of the Philippines effective at all relevant times in the case before the Board.  Id.  

The appellant has not alleged that she and the Veteran were joined in common law marriage.  However, in a statement received by VA in June 2011, she stated that she and the Veteran first lived together as husband and wife in December 1998.  The Board therefore explains that there was no valid common law marriage between the appellant and the Veteran.  

A "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation.  A consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See BLACKS LAW DICTIONARY 277 (6th ed. 1990).  

The last known address of the Veteran is in California.  There are no statements received by VA from the Veteran to the effect that he cohabited with a spouse in the United States.  Nor does the appellant claim to have cohabited with the Veteran in the United States.  A November 2005 VA treatment record documents that the Veteran was widowed and had just returned to San Diego from the Republic of the Philippines.  A January 2006 letter addressed to the Veteran from the San Diego RO indicates that the Veteran was paid disability compensation as a single veteran with no dependents.  Also of record is an Affidavit of Support, Form I-134 of the U.S. Department of Justice Immigration and Naturalization Service that appears to have been executed by the Veteran in January 2007 on behalf of the appellant.  This affidavit indicates that the appellant was a friend with a marital status of single and that the appellant presently lived in the Philippines.  

There is no basis for finding, and the appellant does not argue, that she is married to the Veteran under the laws of California.  California does not recognize common law marriage.  See Ann.Cal.Fam.Code § 300(a) (West 2007).  Articles 2, 3, and 4 of The Family Code of the Philippines lead to the conclusion that common law marriage is not a valid form of marriage under the laws of the Republic of the Philippines.  See Family Code of the Philippines (1992).  See also Sandoval v. Brown, 7 Vet. App. 7, 10 (1994) (noting that it is uncontested that the Republic of the Philippines does not recognize common law marriage).  

As the preponderance of evidence shows that there was never a valid marriage between the appellant and the Veteran, the Board must deny her appeal.  There is no 
reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA death pension purposes is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


